Citation Nr: 0011253	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-30 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than April 8, 
1997 for a 10 percent evaluation for hemorrhoids.

2.  Entitlement to an effective date earlier than July 5, 
1995 for a 10 percent evaluation for chronic diarrhea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1969 to 
October 1972, and from September 1979 to March 1992.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board notes and is aware of additional issues regarding 
service connection claims presently on appeal that are not 
listed in this Remand.  These issues are pending as a result 
of the Board's Remand in January 1999 and will be addressed 
when the RO returns the case after compliance with the 
January 1999 Remand.


REMAND

As part of a U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) decision in this case, 
the Board has been instructed to address additional issues on 
Remand.  In June 1997, the RO assigned an effective date of 
April 8, 1997 for a 10 percent evaluation for hemorrhoids, 
and an effective date of July 5, 1995 for a 10 percent 
evaluation for chronic diarrhea.  The appellant filed a 
Notice of Disagreement in June 1997 stating that both of the 
10 percent evaluations should be retroactive to February 
1992.  The Court held that this Notice of Disagreement placed 
the matter of the effective date of the 10 percent 
evaluations for these disabilities into appellate status.

As to the effective date for the assignment of the 10 percent 
evaluation for chronic diarrhea, the appellant filed a timely 
Notice of Disagreement and the RO took no further action.  A 
February 1998 Statement of the Case addressed only the issue 
of the effective date for the hemorrhoid rating.


Accordingly, this case is REMANDED for the following action:

1.  The RO shall review the record and 
determine whether the appellant has 
perfected a timely appeal on the issue of 
entitlement to an effective date earlier 
than April 8, 1997 for a 10 percent 
evaluation for hemorrhoids.  The RO 
should issue a Statement of the Case (not 
a Supplemental Statement of the Case) 
with regard to whether the appellant 
entered a timely appeal as to this issue. 

2.  The RO should issue a Statement of 
the Case (not a Supplemental Statement of 
the Case) that addresses entitlement to 
an effective date earlier than July 5, 
1995 for a 10 percent evaluation for 
chronic diarrhea. 

3.  The RO is at liberty to combine these 
two issues in the same Statement of the 
Case (not a Supplemental Statement of the 
Case).

The parties are informed that there is a duty to submit a 
timely substantive appeal if there is an intent to perfect 
the appeal.  The Board reserves the right to dismiss (or not 
address) an issue that is not the subject of a substantive 
appeal or the appeal is inadequate or untimely.  38 C.F.R. 
§ 20.302 (1999). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




